Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 15, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162201(24)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                     SC: 162201
  v                                                                  COA: 354241
                                                                     Muskegon CC: 17-004949-FH
  JON THOMAS HART,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief, the motion of defendant-appellant to file a supplement to the
  application that raises a new issue is GRANTED. The supplement will be accepted for
  filing if submitted on or before April 5, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 15, 2021

                                                                               Clerk